It has been uniformly held since the case of Hargraves v. State, 53 Tex.Crim. Rep., that the law giving the requisites of a bill of exceptions was not complied with by the reproduction of the stenographer's notes in question and answer form. In a felony case such a bill of exceptions is in direct opposition to the language of the Statutory requirements. Art. 846, C. C. P., Vernon's Texas Crim. Stat., Vol. 2. See citations in Shephard's Texas Citations. In any case, whether it be a felony or misdemeanor, such practice is contrary to the requisites of a bill of exceptions as defined in the civil Statutes, wherein it is said:
"No particular form of words shall be required in a bill of exceptions; but the objection to the ruling of action of the court shall be stated with such circumstances, or so much of the evidence as may be necessary to explain it, and no more, and the whole as briefly as possible." (Art. 2059, R. S., 1920.)
See Parker v. State, 91 Tex.Crim. Rep., and annotations under the Article mentioned; also Shephard's notes on Texas laws. Many of the bills of exception in the present instance are prepared in a manner conflicting with this rule.
The exhibition to the jury of the wounds of the child mentioned in the original opinion, while perhaps improper, could not operate as a reversal of the case inasmuch as the lowest penalty was assessed.
Of the State's evidence, we make the following synopsis: Mrs. O. L. McDonald was driving an automobile upon the streets of Wichita Falls. While crossing a street called "Ninth Street", the car which Mrs. McDonald was driving was struck by the car driven by the appellant, and in the collision her car was knocked over. It was struck in the side between the front and back doors. The occupants of the car were slightly but not seriously injured. The testimony of Mrs. McDonald does not make clear the exact manner in which the collision occurred and who was at fault. It occurred at night time *Page 652 
in a misting rain or snow. The weather was quite cold. The curtains of the car were all up. She paused as she entered Ninth Street but saw no car coming down the street. Mrs. McDonald's father was in the car and was endeavoring to fasten the curtains. The wind was blowing severely, and the streets were frozen. Mrs. McDonald contended that she was running the car slowly and was making a turn to the left. The young son of Mrs. McDonald was riding on the back seat. At the time of the accident, he was talking to his mother. She was not looking backward but forward. His grandfather was fixing the curtains. The collision occurred while the appellant's car was on the right-hand side of the street and while his car was coming down a hill.
A witness for the State testified that on some previous date, the appellant had passed his car and "was exceeding the speed limit"; that he had never heard of the appellant ever being arrested but had heard of him being accused of speeding; that he had heard this several times.
Appellant testified that he was looking and watching carefully; that he was not "fooling" with the choker on the car; that there was not enough ice on the ground to make it dangerous; that he was not driving at a rate of speed exceeding fifteen miles an hour; that he had his lights on. If we understand his testimony, Mrs. McDonald's car was driven in front of the appellant and so near him that he was unable to stop his car; that he released his clutch and used the brakes with all his strength.
There were some requested charges, but in the bills complaining of them, it is not shown that they were requested before the argument was concluded. This is necessary to warrant their consideration. Vernon's Tex.Crim. Stat., Vol. 2, Art. 737.
The prosecution is under Art. 1022a, as covered in Vernon's Complete Statutes of 1920, which penalizes the operator of a motor vehicle who shall wilfully or with gross negligence collide with another and cause injury. The court, in its charge, defined the term "gross negligence" as follows:
"In this connection, gentlemen, you are charged that the term 'gross negligence' as used in this charge, means such negligence as evidences a reckless disregard of human life or bodily injury or such conscious indifference to the rights of others as amounts to an intentional violation of them, and a reckless disregard as used herein means a wilful disregard." *Page 653 
The State has not pointed out, and from our reading of the statement of facts, we confess our inability to discern any evidence affirmatively supporting the allegation that the collision in question was due to gross negligence on the part of the appellant. The only item of evidence which has come to our attention, save the fact that the collision occurred, is the testimony of the witnesses who declared that at some previous time the appellant had exceeded the speed limit. This testimony, even if it related to the particular occasion, is indefinite in that it fails to show the speed at which the appellant was driving but states that the rate of speed was in excess of that allowed by law. It is true that there is some testimony that he was in the habit of over-speeding. Both of these items should have been rejected, but the bills of exceptions, unhappily, are not in a condition to warrant reversal upon that ground. Treating them as evidence, however, we are unable to conclude that they, together with the other facts detailed, are sufficient to warrant the conclusion that the injury was inflicted wilfully or with gross negligence on the part of the appellant.
The motion for rehearing is granted, the affirmance is set aside, the judgment reversed and the cause remanded.
Reversed and remanded.